Name: Commission Regulation (EEC) No 1086/85 of 26 April 1985 amending Regulation (EEC) No 978/85 in respect of the final date for the lodging of applications for private storage aid in the pigmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/36 Official Journal of the European Communities 27. 4. 85 COMMISSION REGULATION (EEC) No 1086/85 of 26 April 1985 amending Regulation (EEC) No 978/85 in respect of the final date for the lodging of applications for private storage aid in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas, because of the present health situation in the breeding sector in Belgium, exceptional support measures for the market in pigmeat have been laid down in respect of that Member State by Commission Regulations (EEC) No 686/85 (3), (EEC) No 772/85 (4), as amended by Regulation (EEC) No 890/85 (*) and (EEC) No 978/85 (*); Whereas, it is not yet certain that the outbreak of African swine fever in the infection zone has been contained ; whereas, therefore, the final date for the lodging of applications for aid under Regulation (EEC) No 978/85 needs to be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 978/85, '26 April 1985' is hereby replaced by ' 17 May 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 April 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 307, 18 . 11 . 1980, p. 5 . 0 OJ No L 75, 16 . 3 . 1985, p. 12. (4) OJ No L 86, 27 . 3 . 1985, p. 20. 0 OJ No L 96, 3 . 4. 1985, p. 17 . (6 )\ OJ No L 105, 17 . 4 . 1985, p. 6 .